Citation Nr: 0909299	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by shortness of breath.

2.  Entitlement to service connection for disability 
manifested by motion sickness.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had over 20 years of active duty service ending 
with his retirement in April 1980.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2008 for further development.  

A Board video conference hearing was scheduled in June 2007; 
however, the Veteran failed to show and has not filed a 
motion requesting a new hearing.  

Although the appeal also originally included the issues of 
service connection for low back disability and 
stomach/intestine disability, these benefits were granted by 
rating decision in October 2008 and are therefore no longer 
in appellate status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for motion 
sickness is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Disability manifested by shortness of breath was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is disability manifested by 
shortness of breath otherwise related to such service.




CONCLUSION OF LAW

Disability manifested by shortness of breath was not incurred 
in or aggravated by service.   38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in May 
2007 and May 2008, subsequent to the February 2005 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the May 2007 and May 2008 notices were not provided 
prior to the February 2005 adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in an October 2008 
supplemental statement of the case, following the provision 
of notice in May 2007 and May 2008.  The Veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

Duty to Assist

VA has obtained service and private treatment records, 
assisted the Veteran in obtaining evidence, and afforded the 
Veteran a VA examination in June 2008.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

One of the issues before the Board involves a claim of 
entitlement to service connection for disability manifested 
by shortness of breath.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service treatment records are silent for any complaints of, 
treatments for, or diagnosis of shortness of breath.  X-rays 
from August 1959 to March 1977 show that that the Veteran's 
chest was clear.  Reports of medical examination from August 
1963 to April 1980 show that clinical evaluations of the 
Veteran's nose, sinus, and lungs and chest were normal and no 
shortness of breath was indicated.  However, in an April 1980 
report of medical history, the Veteran checked the 
appropriate box to indicate that he had a past/current 
medical history of shortness of breath; and a physician's 
summary noted "S.O.B. (nonsmoker) sitting at nite rare 
problem."  

Post treatment record show that his lungs were first examined 
in December 1989, which is 9 years after service.  This 
lengthy period without treatment after service suggests that 
there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Also, the Veteran had submitted claims for other VA benefits 
based on other disabilities that were received in February 
1996, December 1998, and April 1999.  It was not until March 
2004 when the Veteran submitted a claim for disability 
manifested by shortness of breath.  This suggests that the 
Veteran did not believe he had shortness of breath related to 
his service until many years after service as the Board 
believes it reasonable to assume that the Veteran would have 
included a shortness of breath claim with his other earlier 
claims.  It is also significant that various post service 
medical reports associated with earlier claims for benefit 
did not include any complaints of shortness of breath.  In 
sum, there is no supporting evidence to suggest any 
continuity of shortness of from service to show a nexus to 
service.   

Further, x-rays of the lungs from December 1989 to August 
1986 show that his lungs were clear.

When the Veteran was afforded a VA examination in June 2008, 
x-rays of the Veteran's chest revealed a tiny calcified 
granuloma in the right upper lobe, athermanous aorta, and 
slight cardiomegaly.  It was noted that there was major 
abnormality.  After examining the Veteran and reviewing his 
claims file, the VA examiner noted that the Veteran's 
shortness of breath is at least as likely as not related to 
the Veteran's hypertension and cardiac condition, which the 
Board notes are not service-connected.  Accordingly, it 
appears to the Board that the disability manifested by 
shortness of breath is not directly related to service, but 
is secondary to disabilities that, again, are not service-
connected.    

Under rationale for opinion given, the VA examiner 
acknowledged the Veteran's complaint of shortness of breath 
began in service.  He noted that the Veteran had elevated 
cholesterol levels even though his electrocardiogram (ECG) 
and blood pressure at the time were normal.  He continued 
that a chest x-ray showed a calcified granuloma, which the VA 
examiner noted was likely a residual of infection.  He also 
noted that x-rays during active service were normal.  The VA 
examiner stated that pulmonary function test (PFT) was also 
normal on VA examination, which excludes and obstructive lung 
defect.  He further stated that the finding of cardiomegaly 
on x-ray, and old myocardial infarction (MI) on ECG are at 
least as likely as not complication of hypertension and 
dyslipidemia.  The VA examiner opined that the symptoms of 
dyspnea during active service were physiologic (e.g. related 
to poor conditioning and exercise) unless an objective 
evidence will show that his hypertension began during active 
service.  

The Board acknowledges the Veteran's assertions that the his 
disability manifested by shortness of breath was caused by 
service.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's shortness of breath claim.


ORDER

Entitlement to service connection for disability manifested 
by shortness of breath is not warranted.  The appeal is 
denied to this extent.


REMAND

The other issue before the Board involves a claim of 
entitlement to service connection for motion sickness.  It is 
noted that the Board had remanded the issue in April 2008 for 
a VA examination to determine the etiology of the Veteran's 
motion sickness.  It does not appear that an examination was 
scheduled regarding the motion sickness issue.  The Board 
notes that an examination was scheduled regarding the sense 
of smell and taste, but the reason for that examination is 
not apparent.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  Here, it does not appear to 
the Board that a VA examination was conducted regarding the 
etiology of motion sickness.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
claimed disability manifested by motion 
sickness.  The claims file must be made 
available to the examiner for review.  
Any medically indicated special tests 
should be conducted.  The examiner should 
clearly report whether the veteran 
suffers from any chronic disability 
manifested by motion sickness.  If so, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any disability 
manifested by motion sickness is causally 
related to service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for disability manifested by 
motion sickness.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


